DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 1-11 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on August 26, 2020.
Accordingly, the requirement is made FINAL.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 16 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term "an extremely low oxygen pressure" in claim 16 is a relative term which renders the claim indefinite.  The term "extremely low" is not defined by the claim, the For purpose of examination, any oxygen pressure is considered to be extremely low. However, Applicant should clarify what is intended, without adding new matter.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 12-14 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Balasubramaniam (US20060154486) in view of Takahashi (US20140287588), Yamazaki (US20080132078) and Tahara (US20120270406). 
Regarding claim 12, Balasubramaniam teaches a plasma processing method on a substrate of during manufacture of a semiconductor device (abstract, paragraph 0002) (method for processing a target object). Balasubramaniam teaches a dielectric layer on the substrate is patterned with opening by etching (a first step of performing etching on the target object) for depositing conductive material to form vertical contacts (a third step of performing a deposition process on the target object) (paragraphs 0004). Balasubramaniam teaches following the etching step, the photoresist remnants and etch residues on the substrate are removed by ashing (cleaning) (paragraphs 0007-
	Balasubramaniam does not explicitly teach the target object is not exposed to an atmosphere from an end of the first step to a start of the third step. Balasubramaniam teaches the second step is performed under controlled pressure using vacuum pump (paragraphs 0029, 0043) (the target object is not exposed to an atmosphere during the second step). However, Takahashi teaches a method of deposition (abstract), comprising the step of etching the surface of the substrate, cleaning the substrate by hydrogen radical after etching and depositing on the substrate after cleaning (paragraphs 0035, 0052-0053, 0100). Takahashi teaches to transfer the substrate from the etching chamber (end of the first step) to the deposition chamber for cleaning and depositing (start of the third step) through a transfer chamber without exposing the substrate in the atmosphere (paragraphs 0032) (the target object is not exposed to an atmosphere from an end of the first step to a start of the third step). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to not expose the target substrate to the atmosphere from an end of the first step to a start of the third step as suggested by Takahashi in the method for processing 
	Balasubramaniam in view of Takahashi does not explicitly teach the oxygen partial pressure and water vapor partial pressure around the target object during the second step. Balasubramaniam teaches the second step is performed under controlled pressure using vacuum pump (paragraphs 0029, 0043), and Takahashi teaches transporting the substrate from etching chamber to the deposition chamber under vacuum (paragraph 0030) and the vacuum pressure is controlled by vacuum pump (paragraph 0095). However, Yamazaki teaches a method of ashing to removing photoresist that is used as a mask when masking a wafer in a semiconductor wafer process (paragraph 0001), wherein the ashing is performed by hydrogen radical generated by plasma from the mixture of inert gas and hydrogen gas (paragraphs 0011-0012). Yamazaki teaches 0.1 to 5% of H2O is added to inert gas (paragraph 0016) or 0.01 to 0.1% of oxygen is added to the inert gas (paragraph 0018), with the operating pressure of  50Pa and 200Pa (paragraph 0044), thus, the Yamazaki’s partial pressure of oxygen or water vapor overlap with the claimed range. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exist. In re Wertheim, 541 F.2d 257, 191USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990); In re Geisler,116 F.3d 1465, 1469-71, 43 USPQ2d 1362, 1365-66 (Fed. Cir. 1997). See MPEP 2144.05. In addition, Yamazaki teaches the addition amount of H2O or O2 reduce the deactivation of H radical, thus, the H radical that reaches the wafer can be increased (paragraphs 0015 2O or O2 would change the dielectric constant of the Low-K film on the semiconductor wafer (paragraphs 0052- 0055). Therefore, it would have been within the skill of the ordinary artisan to adjust and optimize the amount of O2 and H2O partial pressure in the chamber in the process for processing a target object to yield the desire level of peeling residue without extending the processing time and without changing the dielectric constant of the Low-K film on the semiconductor wafer. Discovery of optimum value of result effective variable in known process is ordinarily within skill of art. In re Boesch, CCPA 1980, 617 F. 2d 272, 205 USPQ215.It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include an amount of H2O or O2 (water vapor partial pressure or oxygen partial pressure) during the ashing process as suggested by Yamazaki in the method for processing a target object as disclosed by Balasubramaniam in view of Takahashi because Yamazaki teaches the addition amount of H2O or O2 reduce the deactivation of H radical, thus, the H radical that reaches the wafer can be increased (paragraphs 0015 and 0017), thus, the peeling residual can be removed without extending the processing time (paragraphs 0015 and 0017).
	Balasubramaniam in view of Takahashi and Yamazaki does not explicitly teach the specifics of the high frequency antenna. However, Tahara teaches a method plasma cleaning method using hydrogen radical (paragraphs 0004). Tahara teaches the hydrogen radical is generated by high frequency coil antenna (paragraph 0012), which is in shape of a planar spiral coil (paragraphs 0030) for generating an inductively coupled plasma (paragraph 0031). Tahara teaches the both ends of the antenna 
Regarding claim 13, Balasubramaniam teaches the surface treatment using hydrogen radicals is performed dot reduce a fluorine content on a surface of the target (paragraphs 0006-0010 and 0026). Balasubramaniam teaches the time duration for the first step of the H radical plasma cleaning is sufficiently long to complete the removal of fluoro-carbon material from the wafer surface (paragraph 0035), thus, Balasubramaniam teaches to reduce the fluorine content on a surface of the target object to none, which is inside the range of 1/10 or less of a fluorine content before the surface treatment. 
Regarding claim 14, Balasubramaniam teaches the first step, the second step and the third step are excited in that order (paragraphs 0004, 0007-0008). 
Regarding claim 18, Balasubramaniam teaches the H radical ashing treatment is performed in a first step and a second step with different pressures (paragraphs 0026-. 
	
Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Balasubramaniam (US20060154486) in view of Takahashi (US20140287588), Yamazaki (US20080132078) and Tahara (US20120270406) as applied to claims 12-14, 18 above, and further in view of  Yamazaki2(US20100323501). 
Regarding claim 15, Balasubramaniam in view of Takahashi, Yamazaki and Tahara teaches all limitation of this claim, including Balasubramaniam teaches the second step is performed under controlled pressure using vacuum pump, such as turbo molecular vacuum pump (paragraphs 0029, 0043 and 0047); Takahashi teaches transporting the substrate from etching chamber to the deposition chamber under vacuum (paragraph 0030) and the vacuum pressure is controlled by vacuum pump, such as turbo molecular pump (paragraph 0095); and Yamazaki teaches the partial pressure of oxygen and water vapor pressure (paragraphs 0016 and 0018) and also teaches to use a vacuum pump (paragraph 0033) (wherein between the first step, the second step, and the third step, a pump is used to control the oxygen partial pressure and the water vapor pressure around the target object). However, Yamazaki2 teaches a . 

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Balasubramaniam (US20060154486) in view of Takahashi (US20140287588), Yamazaki (US20080132078) and Tahara (US20120270406) as applied to claims 12-14, 18 above, and further in view of Choi (US20090093080) and Matsumoto (US20150021775). 
Regarding claim 16, Balasubramaniam in view of Takahashi, Yamazaki and Tahara teaches all limitation of this claim, except the purge gas. However, Choi teaches a substrate processing method (abstract) and disclose to use a purge gas containing inert gas to remove any undesirable contaminants that are disposed in the processing regions or on the surface of the chamber components (paragraph 0065). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use purge gas includes an inert gas as suggested by Choi in the method of for processing a target object as disclosed by Balasubramaniam in view of 
Balasubramaniam in view of Takahashi, Yamazaki, Tahara and Choi does not explicitly teach the inert gas is generated in a yttria stabilized zirconia (YSZ) tube. However, Matsumoto teaches a method of manufacturing a semiconductor device (abstract) and disclose oxygen contained in the inert gas may be removed by an oxygen pump using yttria-stabiikzed zirconia (yttria-stablized zirconia tube). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use YSZ tube as suggested by Matsumoto in the method of for processing a target object as disclosed by Balasubramaniam in view of Takahashi, Yamazaki, Tahara and Choi because Matsumoto teaches the YSZ tube can remove the oxygen in the inert gas (paragraph 0040), which is desired by Balasubramaniam in view of Takahashi, Yamazaki and Tahara.

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Balasubramaniam (US20060154486) in view of Takahashi (US20140287588), Yamazaki (US20080132078) and Tahara (US20120270406) as applied to claims 12-14, 18 above, and further in view of Choi (US20090093080).
Regarding claim 17, Balasubramaniam in view of Takahashi, Yamazaki and Tahara teaches all limitation of this claim, except the purge gas contains H2 gas or Co gas. However, Choi teaches a substrate processing method (abstract) and disclose to use a purge gas containing H2 gas to remove any undesirable contaminants that are 2 gas can remove any undesirable contaminants that are disposed in the processing regions or on the surface of the chamber components (paragraph 0065).
 
Allowable Subject Matter
Claim 19 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NGA LEUNG V LAW whose telephone number is (571)270-1115.  The examiner can normally be reached on M-F 8 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dah-Wei Yuan can be reached on 5712721295.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/NGA LEUNG V LAW/Examiner, Art Unit 1717